Title: From George Washington to Major Henry Lee, Jr., 10 August 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir
          Head Quarters West Point Aug. 10th 1779
        
        I have received your letter of yesterday with its inclosures—The plan you propose for the attack of Powlus Hook and for making good the retreat of the party is well concerted, and such as would be most likely to succeed, if the enterprise were to be carried into execution—But upon the whole in the present position of the enemy’s army I should deem the attempt too hazardous and not warranted by the magnitude of the object. We should lose more in case of failure than we could gain in case of success; and a single deserter or disaffected inhabitant may disclose the design and involve the party in ruin—The idea I had of the matter was that it might not require more than 300 men; it becomes the less eligible from the greater number you think requisite, which are too many to expose to any material danger. These considerations induce me to suspend the attempt ’till a more favourable opportunity—unless it can be made in a manner less hazardous.
        The manner I have in view is by water by way of Newark bay. Boats may be collected near Elizabeth Town so as to threaten Staten Island. The party intended for the enterprise may either embark there proceed up the bay, and land within two or three miles of the post or it may meet the boats near New Ark embark there and cross directly over. The doubt is whether, notwithstanding the collection of the boats would look immediately towards Staten Island, it may not also give the alarm for Powlus Hook and put them upon th⟨eir⟩ guard—This I think is somewhat to be apprehe⟨nded⟩—I would however wish you to turn your thoughts this way and give me your opinion as to the probability of success. I am with great regard Dr Sir Your obedt servant
        
          G.W.
        
      